             Case 1:19-cv-03257-JPO Document 61 Filed 07/17/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRANCIS P. LIVELY,
                                Plaintiff,
                                                                    19-CV-3257 (JPO)
                      -v-
                                                                 OPINION AND ORDER
 WAFRA INVESTMENT ADVISORY
 GROUP, INC. and FAWAZ
 AL-MUBARAKI,
                       Defendants.


J. PAUL OETKEN, District Judge:

        Plaintiff Francis P. Lively, a real estate executive, files suit against his former employer

WAFRA Investment Advisory Group, Inc. and its Chief Executive Officer Fawaz Al-Mubaraki.

(Dkt. No. 1 (“Compl.”).) Lively alleges that WAFRA discriminated against him on the basis of

his age and retaliated against him for opposing such discrimination, both in violation of the Age

Discrimination in Employment Act of 1967 (“ADEA”). (Compl. ¶¶ 33–43.) Lively also brings

discrimination claims under state and city law and tort and contract claims under state law.

(Compl. ¶¶ 44–103.) Defendants have filed a motion for judgment on the pleadings pursuant to

Federal Rule of Civil Procedure 12(c). (Dkt. No. 39.) For the reasons that follow, the motion is

granted.

I.      Background

        The following facts are drawn from the complaint, the answer, and the exhibits attached

thereto. 1




        1
         On a Rule 12(c) motion, the court considers “the complaint, the answer, any written
documents attached to them, and any matter of which the court can take judicial notice for the
factual background of the case.” Roberts v. Babkiewicz, 582 F.3d 418, 419 (2d Cir. 2009). Facts

                                                  1
           Case 1:19-cv-03257-JPO Document 61 Filed 07/17/20 Page 2 of 13




       A.      Lively, His Time at WAFRA, and the Events Leading to His Termination

       Plaintiff Lively was sixty-four years old at the time he filed his complaint. (Compl. at 2.)

Prior to his termination, he had been an employee at WAFRA for over twenty-one years.

(Compl. ¶ 9.) While at WAFRA, Lively was hailed “as an invaluable member and leader of the

Real Estate Division.” (Compl. ¶ 11.) He was twice recognized by WAFRA’s CEO

Al-Mubaraki for his “exceptional work,” first “by email in 2017, and again in 2018, during

Lively’s annual self-evaluation.” (Compl. ¶ 11.) But in April 2018, once allegations of sexual

harassment and discrimination were made against Lively by an underling, he was suspended

without pay and, the next day, terminated for cause. (Compl. ¶ 12.) 2

       Despite a plethora of evidence indicating that Lively was fired for his inappropriate

conduct, Lively maintains that Defendants gave him the boot on account of his age. (Compl.

¶ 13.) Further, Lively alleges that the allegations made against him were “manufactured” to

serve as “pretext” in order to “fire him for being an older worker” (Compl. ¶ 16), and that his

termination was really part of a larger campaign by WAFRA to “purge the company of [its] elder

workers.” (Compl. ¶ 17.)

       To support these claims, Lively states that sometime after June of 2017 Al-Mubaraki

“began making negative comments about Lively’s age” and began expressing his desire to



pleaded in the complaint are assumed true “unless contradicted by more specific allegations or
documentary evidence.” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011).
       2
         Lively calls attention to WAFRA’s swift response to the allegations made against him
numerous times throughout his complaint, as well as the fact that he “was terminated without the
benefit of an investigation.” (See Compl. ¶¶ 12, 15, 21.) WAFRA claims otherwise. (Dkt. No.
25 (“Answer”) at 1.) In any event, these points are of limited relevance, especially in light of the
“Acknowledgement of Employee Handbook” signed by Lively in which he affirmed his
understanding that “Wafra can terminate the employment relationship at any time, with or
without cause and with or without advance notice, for any reason not expressly prohibited by
applicable law.” (Dkt. No. 25-13 at 5.)


                                                 2
          Case 1:19-cv-03257-JPO Document 61 Filed 07/17/20 Page 3 of 13




replace the older executives with “younger counterparts.” (Compl. ¶ 13.) He cites only one

specific instance where this occurred: a November 13, 2017, “after-hours gathering” where Al-

Mubaraki “casually stated to Lively’s son that WAFRA needed to replace older employees like

his father with younger employees like Lively’s son.” (Compl. ¶ 14.) Additionally, Lively

points to five other “senior executives” being “terminated or forced out” by WAFRA. (Compl.

¶ 17.)

         Lively states that he reported Al-Mubaraki’s “comments and stated plans to the Human

Resources Director,” the “Chief Operating Officer,” and “a Senior Manager of WAFRA’s parent

company.” (Compl. ¶¶ 19, 20.) The HR Director reportedly “expressed frustration that

Al-Mubaraki continued to engage in inappropriate conduct.” (Compl. ¶ 19 (emphasis omitted).)

The COO reportedly “expressed forlorn acceptance of Al-Mubaraki’s conduct and asked whether

Lively reported his complaint to anyone else,” to which “Lively responded by asking him if it

mattered.” (Id.) And the Senior Manager of the parent company “suggested that [Lively] view

Al-Mubaraki’s statement as humorous, or as a joke,” to which Lively responded by saying “he

did not see it as” a joke. (Compl. ¶ 19.) After no action was taken, Lively reportedly followed

up with the HR Director and the COO, both of whom “continued to express their frustration with

Al-Mubaraki’s conduct but offered no remedy,” leaving Lively in “fear[] that they would take no

action regarding his complaint.” (Compl. ¶ 22.)

         B.     The Sexual Harassment and Discrimination Allegations

         WAFRA’s stated reason for terminating Lively is his violation of their policies and Code

of Ethics in light of their investigation into the sexual harassment and discrimination allegations

made against Lively by Sabine Kraut, who had worked under Lively in WAFRA’s Real Estate

Division for six years. (Answer at 1, 2.) In his complaint, Lively brushes off these allegations

by claiming that Kraut “ha[d] regularly and voluntarily solicited [his] involvement in her


                                                  3
         Case 1:19-cv-03257-JPO Document 61 Filed 07/17/20 Page 4 of 13




personal and professional life,” and that he “had no reason to believe that their interactions were

anything but welcomed.” (Compl. ¶ 16.) In its answer, WAFRA provides various documentary

evidence, most of it penned or spoken by Lively himself, that negates these assertions.

        First, and most revealing, is a transcript of a recorded conversation between Lively and

Kraut that took place on October 26, 2017, in which Lively details his unreciprocated feelings

for Kraut: “[A]s I said many times, it’s obviously my issue, you don’t have that issue, you don’t

have those feelings”; “[T]he bottom line is that there is no, that there’s no back and forth here,

it’s a one way street and it’s my issue and I’ll deal with it”; “[L]ook, these are my feelings, that’s

all, you know. So, so they’re rejected . . . and I don’t know what to tell you, I mean, I wish I had

better control of those emotions and feelings, you know, I certainly spent six years trying to

control them”; “[I]t’s the first time in a long time, I could stand in front of you and tell you, ‘I

like you, and you don’t like me.’ And that’s hard to swallow”; “And you’ve done nothing to

encourage it, it’s my own stupidity, ok, I’m tripping over my own feelings.” (Dkt. No. 25-1 at 6,

7, 9.) In the same conversation Kraut had told Lively that she wanted their interactions to be

about “the business that it is supposed to be.” (Id.)

        WAFRA additionally provides eight notes handwritten by Lively and sent to Kraut in

which he reiterates his feelings for her and, in some instances, accompanies the notes with

unsolicited gifts. (See Dkt. Nos. 25-2, 25-3, 25-4, 25-5, 25-6, 25-7, 25-8, 25-9.) In a 2012 note,

Lively tells Kraut “never have I loved and desired so much, but been so unrequited. That’s you

we’re talking about and it is and will be what it is.” (Dkt. No. 25-2 (emphasis omitted).) He

goes on to state that if “we continue to work together, I will always have the small pleasures of

innocently taking your hand to examine your thumb and with that touch, feeling 8 miles high, or




                                                   4
         Case 1:19-cv-03257-JPO Document 61 Filed 07/17/20 Page 5 of 13




taking your arm to whisper something to you at a meeting and catching that wonderful scent of

you.” (Id.) In another 2012 note, he calls her “hot as a firecracker.” (Dkt. No. 25-6.)

       Furthermore, after Kraut alerted WAFRA to Lively’s conduct, she filed a complaint with

the Equal Employment Opportunity Commission against WAFRA and Lively. (Answer at 5, 6.)

In that EEOC complaint, Kraut provides additional details regarding Lively’s alleged

misconduct, such as Lively “forcibly kissing her” and “unexpectedly put[ting] his hand up [her]

dress,” among other things. (Dkt. No. 25-14 ¶¶ 11, 19.) After receiving a Notice of a Right to

Sue from the EEOC (Answer at 6), Kraut then filed a lawsuit against WAFRA and Lively on the

same grounds. (Dkt. No. 25-15.)

       C.      The Aftermath of Lively’s Termination

       Following his termination from WAFRA, Lively claims “WAFRA’s employees

published knowingly false statements about him” and that “WAFRA . . . declared in press

statements that it terminated Lively based on its ‘investigation’ into the complaint[s]” made

against him. (Compl. ¶ 23.) The Real Deal, Bisnow New York, Arab Times, and Bloomberg all

wrote articles on Lively’s termination and the sexual misconduct claims made against him, all of

which Lively attributes to an “animus-driven smear campaign” on the part of WAFRA. (Compl.

¶¶ 24, 25.) Per Lively, these publications resulted in “alienating [him] from any employment

prospects within the real estate industry” (Compl. ¶ 25), and “interfere[d] with business

relationships and prospective contracts to which [he] would have obtained substantial economic

benefit.” (Compl. ¶ 26.) Furthermore, Lively goes on to claim that “WAFRA [is] refus[ing] to

recognize [his] entitlement to partnership and/or carried interests (i.e., profit sharing in funds)

relating to his work on several completed fund transactions.” (Compl. ¶ 28.) According to

Lively, both the “smear campaign” and the “refusal to recognize Lively’s entitlement to




                                                  5
         Case 1:19-cv-03257-JPO Document 61 Filed 07/17/20 Page 6 of 13




partnership and/or carried interests” were “plainly motivated by WAFRA’s animus against

Lively based on age.” (Compl. ¶¶ 25, 29.)

       As a result, Lively initiated this lawsuit on April 11, 2019, by filing a complaint against

WAFRA and Al-Mubaraki. Lively brings claims of age discrimination and retaliation, tortious

interreference with prospective business or contractual relations, defamation per se, negligence,

unjust enrichment, and quantum meruit. (Compl. ¶¶ 33–103.) Defendants have filed an answer

and have moved for judgment on the pleadings. (Dkt. No. 39.) Plaintiff opposes the motion and,

in the alternative, seeks leave to amend the complaint. (Dkt. No. 50.)

II.    Legal Standard

       Federal Rule of Civil Procedure 12(c) authorizes the Court to grant judgment on the

pleadings “where material facts are undisputed and where a judgment on the merits is possible

merely by considering the contents of the pleadings.” Sellers v. M.C. Floor Crafters, Inc., 842

F.2d 639, 642 (2d Cir. 1988). The movant must show that he or she “is entitled to judgment as a

matter of law.” Burns Int’l Sec. Servs., Inc. v. Int’l Union, United Plant Guard Workers, 47 F.3d

14, 16 (2d Cir. 1995) (per curiam). To determine whether the movant has made this showing,

the Court applies the “same standard” it would apply to a Federal Rule of Civil Procedure

12(b)(6) motion to dismiss, “‘accept[ing] all factual allegations in the complaint as true and

draw[ing] all reasonable inferences’ in favor of the” nonmoving party. Bank of N.Y. v. First

Millennium, Inc., 607 F.3d 905, 922 (2d Cir. 2010) (quoting Hayden v. Paterson, 594 F.3d 150,

160 (2d Cir. 2010)).

       On a Rule 12(b)(6) motion to dismiss, “although a court must accept as true all of the

allegations contained in a complaint, that tenet is inapplicable to legal conclusions,” Hayden, 594

F.3d at 161 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)), and to facts “contradicted by

more specific allegations or documentary evidence,” L-7 Designs, Inc. v. Old Navy, LLC, 647


                                                 6
         Case 1:19-cv-03257-JPO Document 61 Filed 07/17/20 Page 7 of 13




F.3d 419, 422 (2d Cir. 2011). Furthermore, “threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Hayden, 594 F.3d at 161

(quoting Iqbal, 556 U.S. at 678).

       Finally, “[o]n a 12(c) motion, the court considers ‘the complaint, the answer, any written

documents attached to them, and any matter of which the court can take judicial notice for the

factual background of the case.’” L-7 Designs, Inc., 647 F.3d at 422 (quoting Roberts v.

Babkiewicz, 582 F.3d 418, 419 (2d Cir. 2009)). “‘A complaint is [also] deemed to include

any . . . materials incorporated in it by reference, and documents that, although not incorporated

by reference, are ‘integral’ to the complaint.’” Id. (quoting Sira v. Morton, 380 F.3d 57, 67 (2d

Cir. 2004)). Importantly, a “‘[p]laintiff[’s] failure to include matters of which [she] had notice

and which were integral to [her] claim — and that [she] apparently most wanted to avoid — may

not serve as a means of forestalling the district court’s decision.’” Id. (quoting Cortec Indus.,

Inc. v. Sum Holding L.P., F.2d 42, 48 (2d Cir. 1991)).

III.   Discussion

       Lively brings federal claims under the ADEA, as well as various state and city claims.

Each set of claims is discussed in turn.

       A.      Federal Claims

       Lively first asserts discrimination and retaliation claims against WAFRA pursuant to the

ADEA. (Compl. ¶¶ 33–43.) Under the ADEA, it is unlawful for an employer “to discharge any

individual or otherwise discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’s age.” 29 U.S.C.

§ 623(a)(1). Both of Lively’s ADEA claims are subject to the burden-shifting framework set out

in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Gorzynski v. JetBlue Airways

Corp., 596 F.3d 93, 105–06 (2d Cir. 2010). Under this framework, “the plaintiff bears the initial


                                                 7
         Case 1:19-cv-03257-JPO Document 61 Filed 07/17/20 Page 8 of 13




burden of establishing a prima facie case of discrimination.” Id. at 106. Once a plaintiff has

successfully carried this burden, “the burden shifts to the defendant to articulate ‘some

legitimate, nondiscriminatory reason’ for [the challenged employment] action.” Id. (quoting

McDonnell Douglas, 411 U.S. at 802). If the defendant is able to do so, then “the plaintiff can

no longer rely on the prima facie case, but may still prevail if she can show that the employer’s

[action] was in fact the result of discrimination.” Id.

       Notably, a showing of a prima facie case of discrimination at the first step suffices to

defeat a motion to dismiss. “Iqbal . . . does not affect the benefit to plaintiffs pronounced in the

McDonnell Douglas quartet.” Littlejohn v. City of New York, 795 F.3d 297, 310 (2d Cir. 2015).

Just as “the McDonnell Douglas temporary presumption reduces the facts a plaintiff would need

to show to defeat a motion for summary judgment,” so too does the “presumption . . . reduce[]

the facts needed to be pleaded [to defeat a motion to dismiss].” Id. In other words, to survive a

Rule 12(b)(6) motion (and therefore a Rule 12(c) motion) in the ADEA context, the facts

“alleged in the complaint need not give plausible support to the ultimate question of whether the

adverse employment action was attributable to discrimination,” but instead “need only give

plausible support to a minimal inference of discriminatory motivation.” Id. at 311.

       With these principles in mind, the Court turns to an examination of the sufficiency of

Lively’s pleading with respect to his ADEA claims.

               1.      Age Discrimination Under the ADEA

       Lively’s first claim is that WAFRA discriminated against him on the basis of his age in

violation of the ADEA. (Compl. ¶¶ 33–48.) To state an ADEA discrimination claim, a plaintiff

must show that (1) she “was within the protected group”; (2) “she was qualified for the position”;

(3) “she experienced [an] adverse employment action”; and (4) “such action occurred under

circumstances giving rise to an inference of discrimination.” Gorzynski, 596 F.3d at 107. In


                                                  8
         Case 1:19-cv-03257-JPO Document 61 Filed 07/17/20 Page 9 of 13




particular, the plaintiff must plausibly allege that age was the “but-for” cause of the adverse

employment action. See Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177 (2009).

       Here, the complaint is devoid of facts plausibly alleging but-for causation. Lively’s

conclusory allegation, for example, that WAFRA was engaging in a “campaign to purge the

company of elders workers” by “terminat[ing] or forc[ing] out many of its senior executives”

(Compl. ¶ 17) does not suffice to meet his burden because the complaint lacks specific facts

regarding “dates, ages, or reasons with respect to the termination of [the] other employees.”

Marcus v. Leviton Mfg. Co., 661 F.App’x 29, 32 (2d Cir. 2016) (summary order). Such “skeletal

pleading . . . does not allow the court to ‘draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Id. (quoting Iqbal, 556 U.S. at 678).

       The complaint contains only one nonconclusory allegation in support of Lively’s

argument that age was the reason for his termination: his boss Al-Mubaraki’s “making negative

comments about [his] age.” (Compl. ¶ 13.) Although Lively insinuates this was a regular

occurrence (id.), he cites only one specific instance of this happening: a November 13, 2017,

“after-hours gathering” where Al-Mubaraki allegedly told Lively’s son that “WAFRA needed to

replace older employees like his father with younger employees like Lively’s son.” (Compl.

¶ 14.) This alleged comment, however, was made almost six months before Lively was

terminated. (Id.) The gap between the sole alleged comment and the subsequent termination is

significant because “‘[s]tray remarks . . . are rarely given great weight, particularly if they were

made temporally remote [from] the date of the decision.’” Campbell v. All. Nat’l Inc., 107 F.

Supp. 2d 234, 247 (S.D.N.Y. 2000) (quoting Ezold v. Wolf, Block, Schorr & Solis-Cohen, 983

F.2d 509, 545 (3d Cir. 1992)); see also Moore v. Verizon, No. 13-CV-6467, 2016 WL 825001, at




                                                  9
            Case 1:19-cv-03257-JPO Document 61 Filed 07/17/20 Page 10 of 13




*8 (S.D.N.Y. Feb. 5, 2016) (Sullivan, J.) (“[S]tray remarks, even if made by a decision maker, do

not constitute sufficient evidence to support a case of employment discrimination.”).

        More importantly, any inference of but-for causation is undermined by the existence of a

far more plausible cause of Lively’s termination: the allegations of sexual harassment and

discrimination made against Lively by another employee. 3 Nearly six months separate the

alleged comment by Al-Mubaraki from Lively’s termination (see Compl. ¶ 14.), while less than a

month separates the claims of sexual misconduct made against Lively and his termination (see

Answer at 2). A far stronger “nexus,” then, exists between the sexual harassment claims against

Lively and WAFRA’s decision to discharge him. Moore, 2016 WL 825001, at *8 (quoting

Pronin v. Raffi Custom Photo Lab., Inc., 383 F. Supp. 2d 628, 636 (S.D.N.Y. 2005)). The

absence of a sufficiently strong nexus between Al-Mubaraki’s alleged comment and Lively’s

termination renders the comment a “non-actionable stray remark[].” Id. at *9.

        Finally, the fact that Lively was replaced by someone “who is currently 66 years old —

two years older than” he is (Answer at 17), fatally undermines his claim that Defendants wanted

“to replace older employees like Lively with younger employees” (Compl. ¶ 14). See Owens v.

N.Y.C. Hous. Auth., 934 F.2d 405, 408–09 (2d Cir. 1991) (“[A] prima facie case of age

discrimination . . . requires a plaintiff . . . to show . . . that a younger individual has replaced

her.”); Tarshis v. Riese Org., 195 F. Supp. 2d 518, 526 (S.D.N.Y. 2002) (“When a plaintiff has


        3
         The Court takes into consideration the exhibits attached to Defendants’ answer detailing
the sexual harassment and discrimination claims against Lively because they are “‘integral to
[Lively’s] ability to pursue’ his cause of action” and because they “contradict[]” the allegations
made in Lively’s complaint. L-7 Designs, Inc., 647 F.3d at 422 (quoting Sira v. Morton, 380
F.3d 57, 67 (2d Cir. 2004)). Moreover, Lively “had notice [of the exhibit documents] well
before [Defendants] attached them to [their] Answer (because [Lively authored, spoke,] sent or
received them).” L-7 Designs, Inc., 647 F.3d at 422. Finally, his desire “to avoid” their
disclosure “may not serve as a means of forestalling [this Court’s] decision.” Id. (quoting
Cortec, 949 F.2d at 44).


                                                   10
        Case 1:19-cv-03257-JPO Document 61 Filed 07/17/20 Page 11 of 13




been replaced by someone older than himself, . . . a fact-finder can draw no reasonable,

immediate inference of discrimination.”).

       In short, Lively must plead sufficient facts plausibly suggesting that age — rather than,

say, his violation of WAFRA’s policies prohibiting sexual harassment and discrimination in the

workplace — was the “but for” cause of his termination. As Lively has failed to plead any such

facts, Defendant’s motion for judgment on the pleadings on Lively’s ADEA discrimination claim

is granted.

               2.      ADEA Retaliation

       Lively also contends that WAFRA retaliated against him in violation of the ADEA.

(Compl. ¶¶ 39–43.) Retaliation claims under the ADEA are also subject to the McDonnell

Douglas burden-shifting framework. Gorzynski, 596 F.3d at 110. “[F]or a retaliation claim to

survive a motion for judgment on the pleadings . . . , the plaintiff must plausibly allege that: (1)

defendants discriminated — or took an adverse employment action — against him, (2) because

he has opposed any unlawful employment practice.” Duplan v. City of New York, 888 F.3d 612,

625 (2d Cir. 2018) (alteration in original) (quoting Vega v. Hempstead Union Free Sch. Dist.,

801 F.3d 75, 90 (2d Cir. 2015)). With respect to causation, the Second Circuit has required that

a showing “that the adverse action would not have occurred in the absence of the retaliatory

motive.” Id. (quoting Vega, 801 F.3d at 91). “Causation may be shown by direct evidence of

retaliatory animus or inferred through temporal proximity to the protected activity.” Id.

       Lively’s retaliation claims fail because Lively has failed to adequately plead that his

termination “would not have occurred in the absence of [a] retaliatory motive.” Id. (quoting

Vega, 801 F.3d at 91). He has pleaded no “direct evidence of retaliatory animus,” id., but has

simply asserted in conclusory fashion that “[a]s a result of reporting Al-Mubaraki’s

misconduct . . . WAFRA seized the opportunity to terminate Lively based on the basis of a false


                                                 11
        Case 1:19-cv-03257-JPO Document 61 Filed 07/17/20 Page 12 of 13




accusation of sex discrimination and harassment” (Compl. ¶ 21). Such a “threadbare recital[] of

the elements of” an ADEA retaliation claim,” “supported [only] by mere conclusory statements,”

is insufficient. Hayden, 594 F.3d at 161 (quoting Iqbal, 556 U.S. at 678).

       Furthermore, the nearly six months that passed between Lively’s reporting

Al-Mubaraki’s age-related comment in November 2017 and Lively’s termination in May

2018 — especially in light of Al-Mubaraki’s intervening praise for “Lively’s substantial

contributions and exceptional work” (Compl. ¶ 11) — undermines any plausible inference of

causation arising from the “temporal proximity to the protected activity.” Duplan, 888 F.3d at

625; see, e.g., Vaughn v. City of New York, No. 06-CV-6547, 2010 WL 2076926, at *18

(E.D.N.Y. May 24, 2010) (rejecting “any reasonable inference of causal connection” between

plaintiff’s protected activities and the alleged retaliatory acts in part because of intervening

“satisfactory year-end ratings”); see also Dayes v. Pace Univ., 2 F. App’x. 204, 208 (2d Cir.

2001) (summary order) (“[T]he inordinate amount of time between [plaintiff’s] complaint about

the [supervisor’s] conduct and [the supervisor’s] negative review, especially given his

intervening positive review, defeats [plaintiff’s] attempt to establish a causal connection between

the two events.”).

       Once again, the only plausible conclusion to be drawn from the facts in the complaint, as

supplemented with facts from the answer, is that Lively was terminated as a result of his

violation of WAFRA’s policies prohibiting sexual harassment and discrimination. Because

Lively has not plausibly alleged that his having engaged in a protected activity was a “but-for”

cause of his termination, Defendants’ motion for judgment on the pleadings on Lively’s ADEA

retaliation claim is granted.




                                                  12
        Case 1:19-cv-03257-JPO Document 61 Filed 07/17/20 Page 13 of 13




        B.     Remaining Claims

        Because Lively’s federal claims are dismissed, the Court declines supplemental

jurisdiction over Lively’s remaining state and city claims. See 28 U.S.C. § 1367(c)(3). The

Supreme Court has instructed that “in the usual case in which all federal-law claims are

eliminated before trial, the balance of factors to be considered . . . will point toward declining to

exercise jurisdiction over the remaining state-law claims.” Carnegie-Mellon Univ. v. Cohill, 484

U.S. 343, 350 n.7 (1988). Thus, pursuant to § 1367(c)(3), the Court declines jurisdiction over

the remaining state-law claims.

        C.     Leave to Amend

        Finally, Lively requests leave to amend. Here, however, the Court does not find that the

complaint “suggests that the plaintiff has a claim that [he] has inadequately or inartfully pleaded

and that [he] should therefore be given a chance to reframe.” Cuoco v. Moritsugu, 222 F.3d 99,

112 (2d Cir. 2000). Nor does Lively “suggest[] [any] new material [he] wishes to plead.” Id.

Accordingly, Lively’s request to replead is denied as futile. See id.

IV.     Conclusion

        For the foregoing reasons, Defendants’ motion for judgment on the pleadings is

GRANTED. Plaintiff’s motion for leave to amend is DENIED.

        The Clerk of Court is directed to close the motion at Docket Number 39 and to close this

case.

SO ORDERED.

Dated: July 17, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge



                                                 13
